Gaeland, J.
delivered the opinion of the court.
This suit commenced by attachment on two promissory notes. The plaintiffs had judgment for $2126 96, with interest, and appealed, for the purpose as is alleged, of correcting an error in calculation which was discovered [50] after the judgment was signed and became final. The error is apparent, and the parties consent to its being corrected as appears hy an agreement on file.
The judgment of the commercial court is therefore annulled, avoided and reversed; and this court proceeding to give such judgment as is admitted ought to have been rendered in the court below, further orders and decrees, that the plaintiffs recover of the defendant the sum of two thousand three hundred seventy-four dollars and eighty-two cents, with interest at the rate of seven per centum per annum on the sum of eleven hundred and thirty-three dollars and fifty cents, part thereof from the 8th day of October in the year 1838 until paid; and interest at the like rate on the remaining sum of twelve hundred and forty-one dollars and twenty-six cents, from the 23d day of August in the year 1838 until paid, with costs in both courts.